 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   SHELLEY CIMINI,
                                                         Case No.: 2:19-cv-01027-JCM-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
                                                             [Docket Nos. 39-40, 43, 44]
14   RICO WHITE, et al.,
15          Defendant(s).
16         Pending before the Court are a motion for case-dispositive sanctions, a motion for civil
17 contempt, a motion to withdraw admissions, and a motion to extend deadlines in the scheduling
18 order. Docket Nos. 39-40, 43, 44. In light of the parties’ settlement, see Docket No. 52, those
19 motions are all DENIED without prejudice.
20         IT IS SO ORDERED.
21         Dated: March 19, 2020
22                                                            ______________________________
                                                              Nancy J. Koppe
23                                                            United States Magistrate Judge
24
25
26
27
28

                                                  1
